 1
 2
 3
 4
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                  Case No.: 8:19-cv-02174-JLS-KES
     individual,
13
14   Plaintiff,                              ORDER OF DISMISSAL WITH
                                             PREJUDICE
15   v.
16
     HARBOR BAY PROPERTIES,
17   LLC, a California limited liability
18   company; and DOES 1-10, inclusive,

19   Defendants.
20
21
22
23
24
25
26
27
28
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Harbor Bay
 3   Properties, LLC (“Defendant”), and pursuant to Federal Rule of Civil Procedure
 4   41(a)(1)(A)(ii), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or
 6   its own attorneys’ fees, expert fees, and costs.
 7         IT IS SO ORDERED.
 8         DATED: 03/12/2020
 9                                      JOSEPHINE L. STATON
10
                                      UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                1
